ANDREW NELSON
Assistant Federal Defender
Federal Defenders of Montana
Missoula Branch Office
125 Bank Street, Suite 710
Missoula, Montana 59802
Phone: (406) 721-6749
Fax: (406) 721-7751
Email: andy_nelson@fd.org

Attorney for Defendant


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                 MISSOULA DIVISION

 UNITED STATES OF AMERICA,                           CR 21-07-M-DWM

                         Plaintiff,
                                               REPLY BRIEF IN SUPPORT OF
 vs.                                            DEFENDANT’S MOTION TO
                                                       SUPPRESS
 RASTESFAYE ALPHA NEIL,

                       Defendant.



                                      REPLY ARGUMENT

         Mr. Neil stands on his argument in support of 4th and 5th Amendment

violations requiring suppression of evidence. He provides the following reply

argument that relates to the content of White’s cellular telephone.




Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                             1
1.       There is no data supporting the contention that Neil corresponded with White
         on White’s Samsung Galaxy A2 cell phone.

         The government has argued that data recovered from White’s Samsung

Galaxy A2 revealed numerous contacts between White and Neal. There is no

underlying cell phone extraction data, however, relating to the Samsung Galaxy A2.

         The assertion we are concerned with here is described in Agent Peterman’s

report at Bates 1256. That report describes a series of calls and texts that are alleged

to have occurred between White’s Samsung Galaxy A2 and Neil’s I-Phone XR at

times associated with the border camera activations. See Exhibit F to Defendant’s

Brief in Support of Motion to Suppress (Doc. 20-6). The assertions in the report are

in theory supported by actual data extracted from the various phones seized from the

Nissan Sentra, designated by the government’s forensic examiner, Agent Lyons, as

Exhibits N-1 through N-11. The forensic examination report is provided as Exhibit

G to Defendant’s Brief in Support of Motion to Suppress (Doc. 20-7). White’s

Samsung Galaxy A2 is identified as N-3, while Neil’s I-Phone XR is identified as

N-7. No data was found on the sim card of N-7, so the government relies on data

recovered from N-3.

          The exhibit described at paragraph 5 of the Lyons forensic report should read

N-2 instead of N-3. That appears to be just a typo. See Exhibit G at Bates 1258.

Discovery also includes the raw data from the cell phone extractions. See Exhibit

H, Bates 1269-70; Exhibit I, Bates 1448-49; Exhibit J, Bates 1627-28. Review of
Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                              2
that information demonstrates that the extractions for N-2, N-3, and N-4 are

identical. The raw data from the cell phone extractions appears to contain the text

and phone messaging information, but that information comes from Exhibit N-2, an

LG K20 cell phone. See Exhibit F at Bates 1256, Exhibit G at 1258. Of particular

relevance here: there is no underlying extraction data relative to Exhibit N-3,

White’s Samsung Galaxy A2.        Accordingly, there is no factual basis for the

government’s argument that Neil corresponded with White on White’s Samsung

Galaxy A2.

         RESPECTFULLY SUBMITTED this 12th day of April, 2021.

                                                   RASTESFAYE ALPHA NEIL

                                                   /s/ Andrew Nelson
                                                   ANDREW NELSON
                                                   Assistant Federal Defender
                                                   Federal Defenders of Montana
                                                         Counsel for Defendant




Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                           3
                               CERTIFICATE OF COMPLIANCE

         I hereby certify that this Reply Brief in Support of Defendant’s Motion to

Suppress is in compliance with Local Rules. The brief’s line spacing is double

spaced, and is proportionately spaced, with a 14 point font size and contains less

than 3,250 words. (Total number of words: 409, excluding tables and certificates).

         Dated this 12th day of April, 2021.

                                                   RASTESFAYE ALPHA NEIL

                                                    /s/ Andrew Nelson
                                                    ANDREW NELSON
                                                    Assistant Federal Defender
                                                    Federal Defenders of Montana
                                                            Counsel for Defendant




Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                             4
                               CERTIFICATE OF SERVICE

         I hereby certify that on April 12, 2021 a copy of the foregoing document was

served on the following persons by the following means:

  1, 2             CM-ECF
                   Hand Delivery
  3                Mail
                   Overnight Delivery Service
                   Fax
                   E-Mail

1.       CLERK, UNITED STATES DISTRICT COURT

2.       PAULETTE L. STEWART
         Assistant U.S. Attorney
               Counsel for the United States of America

3.       RASTESFAYE ALPHA NEIL
             Defendant

                                                    By:   /s/ Andrew Nelson
                                                          ANDREW NELSON
                                                          Assistant Federal Defender
                                                          Federal Defenders of Montana
                                                                Counsel for Defendant




Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                                  5
